Title: To Benjamin Franklin from William Hodgson, 25 March 1783
From: Hodgson, William
To: Franklin, Benjamin


Dear sirLondon 25 March 1783
I reced your kind favor of the 9th & have to return you many thanks for your advice relative to our Ship to which shall strictly conform Mr Vaughan & myself think ourselves very particularly obliged for your Recommendatory Letter to Mr Livingstone— I sent you a copy of the first draft of the intended Bill for opening a Trade to America, I thought it wou’d have met with little or no Opposition, I was grosly mistaken, we have no Ministry & every man vents his Crudities relative to American Commerce & wishes to be a Legislator, the Bill is no more what it was, as to form & yet Substantially the main points remain, viz the Americans to go freely to the Islands to carry their own produce, to bring every thing here, their own produce, to be entituled to all Bountys & Draw backs on goods outward, no Bounty inward, upon any sort of goods is intended to be continued— In short that with respect to the intermediate Trade in Europe, the Americans to be upon the same Footing with other Powers, Our Navigation act you know will not Suffer the Ship of any Country to bring into Gt Brittain other than goods the growth of the Country to which the Vessell belongs, this Regulation I understand is meant to be adhered to. There never was a Time when it wou’d be more usefull for you to favor me with your digested plan & System for regulating the Commercial Intercourse betwixt the two Countrys, I cannot tell who will be Ministers there never was before such an Interregnum such a compleat Chaos in publick Affairs, I have done every thing in my power to adopt your Ideas relative to the Prisoners—those from Plymo. [Plymouth] were gone prior to the Reception of your Letter, I waited upon the Duke of Portland to whom the premiership was generally given his Grace assured me of his readiness to do what you desired if it rested with him to advise—but assured me at the Same Time he was no Minister (this was Sunday) I waited upon Ld. Shelburne, who said he had been very ill treated for his Liberality to America & he cou’d do nothing in the Affair—at the Same Time his Lordship said he considered Congress as having broken their faith in the last agreement which he had ordered to be made with me, for they had not returned a Single Man, what excuses they set up he knew not but he said nothing in his Opinion coud justify such breach of faith— I waited upon the Commissioners of Sick & Hurt to know if they wou’d postpone the Embarkation of the Men from Forton untill the New Ministry were appointed they told me it was out of their power for they believed they were allready sailed, I hope you will believe I have done every thing in my Power to carry your Views into execution & am sorry I have not been more Succesfull—the House of Commons last night agreed to address his Majy to form an Administration— as yet I do not know his Majestys Answer if I learn it before the Time for sending this to post I will acquaint you with it— Mr Justice Jones has been knighted I am most truly Dr sr your most Obliged Friend & Hble Servant
William Hodgson


I believe that young Mr Pitt has accepted the premiership, C.F. [Charles Fox] Ld. Norths’ Coalition therefore proves abortive

 
Addressed: To / His Excellency / Benj. Franklin Esqr
Endorsed: answerd
